Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3806 Page 1 of 29




                              EXHIBIT 32
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3807 Page 2 of 29




                                                                Exhibit 32 Page 238
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3808 Page 3 of 29




                                                                Exhibit 32 Page 239
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3809 Page 4 of 29




                                                                Exhibit 32 Page 240
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3810 Page 5 of 29




                                                                Exhibit 32 Page 241
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3811 Page 6 of 29




                                                                Exhibit 32 Page 242
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3812 Page 7 of 29




                                                                Exhibit 32 Page 243
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3813 Page 8 of 29




                                                                Exhibit 32 Page 244
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3814 Page 9 of 29




                                                                Exhibit 32 Page 245
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3815 Page 10 of
                                      29




                                                               Exhibit 32 Page 246
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3816 Page 11 of
                                      29




                                                               Exhibit 32 Page 247
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3817 Page 12 of
                                      29




                                                               Exhibit 32 Page 248
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3818 Page 13 of
                                      29




                                                               Exhibit 32 Page 249
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3819 Page 14 of
                                      29




                                                               Exhibit 32 Page 250
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3820 Page 15 of
                                      29




                                                               Exhibit 32 Page 251
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3821 Page 16 of
                                      29




                                                               Exhibit 32 Page 252
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3822 Page 17 of
                                      29




                                                               Exhibit 32 Page 253
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3823 Page 18 of
                                      29




                                                               Exhibit 32 Page 254
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3824 Page 19 of
                                      29




                                                               Exhibit 32 Page 255
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3825 Page 20 of
                                      29




                                                               Exhibit 32 Page 256
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3826 Page 21 of
                                      29




                                                               Exhibit 32 Page 257
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3827 Page 22 of
                                      29




                                                               Exhibit 32 Page 258
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3828 Page 23 of
                                      29




                                                               Exhibit 32 Page 259
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3829 Page 24 of
                                      29




                                                               Exhibit 32 Page 260
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3830 Page 25 of
                                      29




                                                               Exhibit 32 Page 261
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3831 Page 26 of
                                      29




                                                               Exhibit 32 Page 262
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3832 Page 27 of
                                      29




                                                               Exhibit 32 Page 263
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3833 Page 28 of
                                      29




                                                               Exhibit 32 Page 264
Case 3:17-cv-01112-JLS-NLS Document 110-18 Filed 06/27/19 PageID.3834 Page 29 of
                                      29




                                                               Exhibit 32 Page 265
